Title: To Benjamin Franklin from Berubé de Costentin, 24 August 1778
From: Berubé de Costentin, ——
To: Franklin, Benjamin


Monsieur
a Brest le 24 aoust 1778
Je me trouve depuis un peu de tems chargé par Mr. J. D. Schweighauser de Nantes de la direction a Brest des Vaisseaux et des Prises appartenant aux Etats unis de L’amerique, et c’est ce qui me procure l’honneur de vous ecrire affin de recevoir vos plus prompts ordres pour me mettre a Lieu de me débarasser s’il vous plait de 140. a 150 prisonniers qui restent en cette rade depuis plusieurs mois a bord de la prise de la fregate le Ranger, nommée La Patience.
Pendant que cette fregate a resté icy, son Equipage prenoit soin de leur faire la chaudiere, de les contenir et netoyer, mais depuis 5 a 6. Jours qu’elle a party en compagnie de La providence et du Boston ces prisonniers abandonnés a Eux mêmes et a une foible garde de soldats qui n’y sont même pas regulierement etablis, ces prisonniers disje se sont revoltes il y a Deux Jours et eussent enlevé un autre Navire moüillé aupres d’eux dans la Rade s’il n’etoit promptement venu du secours d’une fregate du Roy qui se trouva heureusement a proximité. Cela arriva dans la Nuit, et il y a tout a craindre, pour la sureté même des Batiments du Roy et du payis a la Côte que ces gens n’entreprennent des hostilités de moment a autre et n’y reussissent. Depuis environ 15. Jours, Mr. Th. Lee fils et moy nous sommes presentés plusieurs fois a M. Le Commandant et a M. L’Intendant en les suppliant de se charger de ces prisonniers dans les prisons du Roy et que nous en payerions la depense. Ils nous ont toujours repondu qu’absolument ils ne le peuvent faire et j’en ay informé M. Schweighause auprès duquel Mr. Lée vient de se rendre en poste pour hâter de plus en plus un party a prendre sur des dangers aussi inquietants et autant de Consequence.
C’est a cette extremité que j’ay crû ne pouvoir manquer de vous supplier d’apporter le remede que vous Jugerés Bon et promptement s’il vous P. Si les prisons de Brest sont trop Bornées pour n’y pouvoir recevoir les prisonniers des Etats, Le Roy en a de plus Vastes a Dinan. Il y en a aussy a Josselin qui est au centre de la province et peu eloigné du port Loüis. Vos prisonniers coûtent icy plus de 24.s. par Jour châque de depense. C’est un double motif de les retirer, mais la sureté publique surtout l’emporte. Je suis avec Beaucoup de Respect Monsieur Vôtre tres humble et tres obeissant serviteur
Berubé De Costentin
 
Endorsed: Berubé de Costutier about the Prisoners at Brest to be answered Brest 24 aout 1778
